UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33105 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrants telephone number: (215) 862-1162 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No☒ Class Outstanding as ofNovember 3, 2015 Common Stock, $0.001 par value per share 45,640,703 shares 1 MEETME, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Condensed Consolidated Balance Sheetsas ofSeptember 30, 2015 (Unaudited) and December 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited)for the three months and the nine months ended September 30, 2015 and 2014 4 Condensed Consolidated Statement of Changes in Stockholders’ Equityfor the ninemonths ended September 30, 2015 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited)for the nine months ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 33 PART II. OTHER INFORMATION 34 Item 1 Legal Proceedings 34 Item 1A Risk Factors 34 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 Defaults Upon Senior Securities 34 Item 4 Mine Safety Disclosures 34 Item 5 Other Information 34 Item 6 Exhibits 35 SIGNATURES 36 INDEX TO EXHIBITS 37 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ 17,041,050 Accounts receivable, net of allowance of $338,000 and $586,000 at September 30, 2015 and December 31, 2014, respectively 9,045,269 Prepaid expenses and other current assets 790,031 Total current assets 26,876,350 Goodwill 70,646,036 Property and equipment, net 2,458,897 Intangible assets, net 2,894,330 Other assets 338,146 TOTAL ASSETS $ $ 103,213,759 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ 2,985,259 Accrued liabilities 3,249,404 Current portion of capital lease obligations 872,761 Current portion of long-term debt 2,068,326 Deferred revenue 218,484 Total current liabilities 9,394,234 Long-term capital lease obligation, less current portion, net 587,416 Long-term debt, less current portion, net - 556,612 Other liabilities 418,530 TOTAL LIABILITIES $ $ 10,956,792 STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, authorized - 5,000,000 Shares; Convertible Preferred Stock Series A-1, $.001 par value; authorized - 1,000,000 shares; 1,000,000 shares issued and outstanding at September 30, 2015 and December 31, 2014 $ 1,000 $ 1,000 Common stock, $.001 par value; authorized - 100,000,000 Shares; 45,480,470 and 44,910,034 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively 44,914 Additional paid-in capital 297,001,168 Accumulated deficit ) ) Accumulated other comprehensive loss - ) TOTAL STOCKHOLDERS' EQUITY 92,256,967 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 103,213,759 See notes to condensed consolidated financial statements. 3 MEETME, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 4 Revenues $ Operating Costs and Expenses: Sales and marketing Product development and content General and administrative Depreciation and amortization Restructuring costs - - Total Operating Costs and Expenses Income (Loss) from Operations ) ) ) Other Income (Expense): Interest income Interest expense ) Change in warrant liability Loss on cumulative foreign currency translation adjustment ) - ) - Gain on sale of asset - - - Total Other Income (Expense) Income (Loss) before Income Taxes ) ) Income taxes - ) - Net Income (Loss) $ ) $ $ ) $ ) Preferred stock dividends - Net income (loss) attributable to Common Stockholders $ ) $ $ ) $ ) Net income (loss) per share attributable to Common Stockholders Basic $ ) $ $ $ ) Diluted $ ) $ $ $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC DILUTED Net Income (Loss) $ ) $ $ ) $ ) Foreign currency translation adjustment - ) - ) Comprehensive Loss $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. 4 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2015 Preferred Stock Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Balance—December 31, 2014 1,000,000 $ 1,000 44,910,034 $ 44,914 $ 297,001,168 $ ) $ ) $ 92,256,967 Vesting of stock options for compensation - Issuance of Common Stock for Vested RSAs - - ) - - - Exercise of stock options - - 15 - - Foreign currency translation adjustment - ) ) Loss on cumulative foreign currency translation adjustment - Net loss - ) - ) Balance— September 30, 2015 (Unaudited) $ ) $ - $ See notes to condensed consolidated financial statements. 5 MEETME, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain on sale of asset ) - Stock-based compensation Loss on cumulative foreign currency translation adjustment - Bad debt expense (recovery) ) Amortization of discounts on notes payable and debt issuance costs Revaluation of Warrant Liability ) ) Changes in operating assets and liabilities: Accounts receivable - trade ) Prepaid expenses, other current assets, and other assets ) ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of asset - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock - Proceeds from exercise of stock options - Payments of capital leases ) ) Payments on long-term debt ) ) Net cash (used in) provided by financing activities ) Effect of foreign currency exchange rate on cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities: Purchase of property and equipment through capital leases $ - $ Warrant exercise settlement $ - $ See notes to condensed consolidated financial statements. 6 Notes to the Condensed Consolidated Financial Statements Note 1—Description of Business, Basis of Presentation and Summary of Significant Accounting Policies Description of Business MeetMe, Inc. (the “Company”) is a location-based social network for meeting new people both on the web and on mobile platforms, including on iPhone, Android, iPad and other tablets that facilitates interactions among users and encourages users to connect with each other.The Company monetizes through advertising, in-app purchases, and paid subscriptions. The Company provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing and other topics of interest. The Company offers online marketing capabilities, which enable marketers to display their advertisements in different formats and in different locations. The Company works with its advertisers to maximize the effectiveness of their campaigns by optimizing advertisement formats and placement. Just as Facebook has established itself as the social network of friends and family, and LinkedIn as the social network of colleagues and business professionals, the Company is creating the social network not of the people you know but of the people you want to know. The Company believes meeting new people is a basic human need, especially for users aged 18-30, when so many long-lasting relationships are made. The Company believes that it has significant growth opportunities as people increasingly use their mobile devices to discover the people around them. Given the importance of establishing connections within a user’s geographic proximity, the Company believes it is critical to establish a high density of users within the geographic regions it serves. As the Company’s network grows and the number of users in a location increases, the Company believes that users who are seeking to meet new people will incrementally benefit from the quantity of relevant connections. Basis of Presentation The Company’s unaudited condensed consolidated financial statements are prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”).The condensed consolidated financial statements include the accounts of all subsidiaries and affiliates in which the Company holds a controlling financial interest as of the financial statement date. Normally a controlling financial interest reflects ownership of a majority of the voting interests. The consolidated financial statements include the accounts of MeetMe andits wholly-owned subsidiaries, Quepasa.com de Mexico, Quepasa Serviços em Solucoes de Publicidade E Tecnologia Ltda (inactive) andMeetMe Online S/S Ltda.All intercompany accounts and transactions have been eliminated in consolidation. Unaudited Interim Financial Information The unaudited condensed consolidated financial statements have been prepared by the Company and reflect all normal, recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the interim financial information. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for any subsequent quarter or for the year ending December 31, 2015. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted under the rules and regulations of the Securities and Exchange Commission (“SEC”). These unaudited condensed consolidated financial statements and notes included herein should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014, filed with the SEC on March13, 2015. Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates and assumptions are required in the determination of revenue recognition, the allowance on accounts receivables, the fair value of financial instruments, the valuation of long-lived and indefinite-lived assets, and valuation of deferred tax assets, income taxes, contingencies and stock-based compensation. Some of these judgments can be subjective and complex, and, consequently, actual results may differ from these estimates. The Company’s estimates often are based on complex judgments, probabilities and assumptions that itbelieves to be reasonable, but that are inherently uncertain and unpredictable. For any given individual estimate or assumption made by the Company, there may also be other estimates or assumptions that are reasonable. 7 The Company regularly evaluatesits estimates and assumptions using historical experience and other factors, including the economic environment. As future events and their effects cannot be determined with precision, the Company’s estimates and assumptions may prove to be incomplete or inaccurate, or unanticipated events and circumstances may occur that might cause it to change those estimates and assumptions. Market conditions, such as illiquid credit markets, volatile equity markets, dramatic fluctuations in foreign currency rates and economic downturn, can increase the uncertainty already inherent in its estimates and assumptions. The Company adjustsits estimates and assumptions when facts and circumstances indicate the need for change. Those changes generally will be reflected in the Company’s consolidated financial statements on a prospective basis unless they are required to be treated retrospectively under the relevant accounting standard. It is possible that other professionals, applying reasonable judgment to the same facts and circumstances, could develop and support a range of alternative estimated amounts. The Company is also subject to other risks and uncertainties that may cause actual results to differ from estimated amounts, such as changes in competition, litigation, legislation and regulations. Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured.The Company earns revenue from the display of advertisements on its website and mobile apps, primarily based on a cost per thousand (“CPM”) model. The Company recognizes revenue in accordance with ASC 605, “ Revenue Recognition ,” and ASC 605-45 “ Principal Agent Considerations ” (together, the “ASC Guidance”).Revenue from advertising on the Company’s website and mobile appsis generally recognized on a net basis, since the majority of its advertising revenues come from advertising agencies. The ASC Guidance provides indicators for determining whether “gross” or “net” presentation is appropriate. While all indicators should be considered, the Company believes that whether it acted as a primary obligor in its agreements with advertising agencies is the strongest indicator of whether gross or net revenue reporting is appropriate. During the nine months ended September 30, 2015 and 2014, the Company had transactions with several partners that qualify for principal agent considerations. The Company recognizes revenue net of amounts retained by third party entities, pursuant to revenue sharing agreements with advertising networks for advertising and with other partners for royalties on product sales. The Companyconsidered two key factors when making its revenue recognition determinations: (1) whetherthe Company performed a service for a fee, similar to an agent or a broker, and (2) whether the Company was involved in the determination of product or service specifications. The Company focused on the substance of the agreements and determined that net presentation was representationally faithful to the substance, as well as the form, of the agreements. The form of the agreements was such that the Company provided services in exchange for a fee. In addition, the Company has no latitude in establishing price, and the advertising agencies were solely responsible for determining pricing with third party advertisers. The Company determined only the fee for providing its services to advertising agencies. In instances in which the Company works directly with an advertiser, revenue is recognized on a gross basis. The Company is the primary obligor in arrangements made with direct advertisers, as there is no third party facilitating or managing the sales process. The Company is solely responsible for determining price, product or service specifications, and which advertisers to use. The Company assumes all credit risk in the sales arrangements made with direct advertisers. During the nine months ended September 30, 2015 and 2014, the Company’s revenuewas generated from two principal sources: revenue earned from the sales of advertising on the Company’s website and mobile applications and revenue earned from in-app products. Advertising Revenue Advertising and custom sponsorship revenues consist primarily of advertising fees earned from the display of advertisements on the Company’s website and mobile applications. Revenue from advertising is generallyrecognized as advertisements are requested. The Company recognizes advertising revenue from customers that are advertising networks on a net basis, while advertising revenues earned directly from advertisers are recognized on a gross basis. Approximately 83% and 77% of the Company’s revenue came from advertising during the nine months ended September 30, 2015 and 2014, respectively. 8 In-App Purchases Revenue is earned from in-app purchase products sold to our website and mobile application users. The Company offers in-app products such as Credits. Users buy Credits to purchase the Company’s virtual products – these products putusers in the spotlight, helpingusers get more attention from the communityin order tomeet more people faster.Revenue fromthese virtual productsis recognizedover time.Credits can be purchased using PayPal on the website and iTunes and Google checkouton mobile applications.Platform users do not own the Credits but have alimited right to use the Credits on virtual products offered for sale on the Company’s platform. Credits are non-refundable, the Company may change the purchase price of Credits at any time, and the Company reserves the right to stop issuing Credits in the future.The Company’s in-app products are not transferable, cannot be sold or exchanged outside our platform, are not redeemable for any sum of money, and can only be used on the Company’s platform. In-app products are recorded in deferred revenue when purchased and recognized as revenue when: (i) the Credits are used by the customer; or (ii) the Company determines the likelihood of the Credits being redeemed by the customer is remote (breakage) and there is not a legal obligation to remit the unredeemed Credits to the relevant jurisdiction. The determination of the breakage rate is based upon Company-specific historical redemption patterns. Breakage is recognized in revenue as the Credits are used on a pro rata basis over a three month period (life of the user) beginning at the date of the Credits sale and is included in revenue in the consolidated statement of operations and comprehensive loss. Breakage recognized during the nine months ended September 30, 2015 and 2014 was $640,000 and $708,000, respectively. For “VIP” and other subscription-based products, the Company recognizes revenue over the term of the subscription. The Company also earns revenue from advertisement products from currency engagement actions (i.e. sponsored engagement advertisements) by users on all of the Company’s platforms, including cost-per-action (“CPA”) currency incented promotions and sales onits proprietary cross-platform currency monetization product, “Social Theater.” The Company controls and develops the Social Theater product and CPA promotions and acts as a users principal in these transactions and recognizes the related revenue on a gross basis when collections are reasonably assured and upon delivery of the Credits to the user's account. When a user performs an action, the user earns Credits and the Company earns product revenue from the advertiser. Social Theater is a product that allows the Company to offer advertisers a way to leverage the Facebook platform through guaranteed actions by Facebook’s user base. Social Theater is also hosted on the Company’s platform. Typical guaranteed actions available to advertisers are video views, fan page growth, quizzes and surveys.Social Theater revenue is recognized when persuasive evidence of an arrangement exists, the sales price is fixed or determinable, collectability is reasonably assured, and the service has been rendered. The Social Theater prices are both fixed and determinable based on the contract with the advertiser. The user completes an action and the electronic record of the transaction triggers the revenue recognition. The collection of the Social Theater revenue is reasonably assured by contractual obligation and historical payment performance. The delivery of virtual currency from the hosting platform to a user evidences the completion of the action required by the customer that the service has been rendered for Social Theater revenue recognition. Beanstock Media Inc. On September 25, 2013, we entered into a Media Publisher Agreement (the “Web Agreement”)with Beanstock Media, Inc.(“Beanstock”). The Web Agreementwas effective from September 23, 2013until June 2, 2015 whenwe terminated the Web Agreement as a result of non-payment by Beanstock of amounts owed. Pursuant to the Web Agreement, Beanstock had the exclusive right and obligation to fill all of our remnant desktop in-page display advertising inventory on www.meetme.com (the “Site”), excluding, (i) any inventory sold to a third party under an insertion order that was campaign or advertiser specific, (ii) any inventory we reserved in existing and future agreements with third parties for barter transactions and as additional consideration as part of larger business development transactions, and (iii) any inventory reserved for premium advertising for the Site. We could also have continued to place inventory outside of the Web Agreement in direct sales. Beanstock was obligated topay for all advertising requests that we delivered, whether or not Beanstock filled them. For the United States, Beanstock was obligated to pay us specified CPM rates plus a percentage of revenue in excess of those rates; for the rest of the world, Beanstock was obligated topay us 90% of its net ad revenue for the Site. We could terminate the Web Agreement at any time without charge or penalty by providing written notice to Beanstock. Either partycould terminate the Web Agreement if the other partywas in material breach of its obligations anddidnot cure such breach, or if the other party filed a petition for bankruptcy, became insolvent, made an assignment for the benefit of its creditors, or a receiver is appointed for such party or its business. 9 For the nine months ended September 30, 2015 and 2014, the Company recognized approximately $2,160,000 and $7,700,000 under the terms of the Web Agreement, respectively. On June 2, 2015, the Company terminated the Web Agreement as a result of non-payment by Beanstock of amounts owed, and resumed managing its web advertising inventory in-house. As ofSeptember 30, 2015, the Company determined that the approximately $1.3 million receivable in connection with the Web Agreementwas deemed uncollectible and as a result the Company incurred a bad debt expense of the entire amount. On December 23, 2014,we entered into an Advertising Agreement with Beanstock (the “Mobile Agreement”). On June 2, 2015, we terminated the Mobile agreement with Beanstock as a result of non-payment by Beanstock of amounts owed. Pursuant to the MobileAgreement, Beanstock had the right and obligation to fill substantially all of the Company’s advertising inventory on its MeetMe mobile app for iOS and Android, as well as the Site when accessed using a mobile device and as optimized for mobile devices (collectively, the “App”). The MobileAgreement did not apply to interstitially placed advertisements, advertisements on versions of the App specific to the iPad and other Apple tablet devices, other mobile apps or in-app products or features on the App, including, without limitation, offer wall features and the Company’s Social Theater business. Underthe MobileAgreement, the Company began placing ad calls (not including prior test calls) with Beanstock on March 1, 2015 (the “Effective Date”). The Company could, on a basis substantially consistent with its advertising display logic (as set forth in the MobileAgreement) (“Ad Logic”), (i) add additional sections or features to the App and provide them with ads, and (ii) change the locations and sizes of particular ad placements within the App; in any such case, all resulting ad placements would be subject to the MobileAgreement. In addition, if the Company wished to increase the number, type, frequency or scope of placements in the Ad Logic, itwould be required tofirst notify Beanstock and upon Beanstock’s written consent, such additional inventory would be added to the Ad Logic. If Beanstock withheld or denied said consent, then the additional inventory would remain outside of the scope of the MobileAgreement and the Company could fill it otherwise. Beanstock was required to pay for all ad requests that the Company delivered whether or not Beanstock filled them. Beanstock was required topay specified CPM rates depending on the type of ad; provided, however, that if more than a stated percentage of impressions originated outside of the United States and Canada, then Beanstock was required topay the Company a percentage of Beanstock’s gross revenue relating to such international ad impressions in excess of that percentage. Beanstock was required to remit payments due to the Company within thirty days following the last day of each calendar month for that month regardless of advertiser campaign duration; provided, however, that if the balance owing under the MobileAgreement exceeded a stated amount, then the Company could request Beanstock to accelerate payments so that the balance did not at any point exceed that amount, and Beanstock would be required do so within ten days and for so long as necessary to keep said balance under that amount. Beanstock assumed all riskwith regards to collection of all applicable advertiser fees with respect to all of the advertising inventory andwas not permitted todelay payment to the Company as a result of non-collection or delay of payment of fees by advertisers. Beanstockwas not permitted towithhold or offset amounts owing the MobileAgreement for any reason. The Company determined the number of ad calls that it would place under the Mobile Agreement. If Beanstock determined that number to be less than 90% of the Company’s number for any particular month and the parties could not resolve the discrepancy, then the ad call number for that month would be 90% of the number that the Company originally determined. Beanstock agreed to comply with the Company’s advertising editorial guidelines as in effect from time to time. The Company could terminate the MobileAgreement upon written notice (i) from the date thereof to the sixtieth day after the Effective Date, or (ii) if, in the Company’s sole discretion, the placement or running of ads on the App caused a diminution in user experience, including without limitation, with respect to the crash rate. In addition, the MobileAgreement could be terminated upon written notice by (A) either party if the other party (i) was in material breach of its obligations and that party failed to cure said breach within ten days after receipt of written notice thereof from the non-breaching party, or (ii) filed a petition for bankruptcy, became insolvent, made an assignment for the benefit of its creditors, or a receiver was appointed for such other party or its business, or (B) the Company if Beanstock failed to pay any amount thereunder when due (any of the events in this sentence, “Cause”). If the Company terminated the Agreement for Cause or Beanstock terminated it wrongfully, then Beanstockwould be required topay the Company a stated amount as liquidated damages. 10 Effective March 26, 2015, the Company amended the Mobile Agreement with Beanstock (the “Amendment”). Pursuant to the Amendment, the Company provided certain price reductions on its invoices to Beanstock for the months of March, 2015 and April, 2015, contingent upon certain events to which Beanstockwas required tocertify. The Amendment provided that the Company would implement certain changes to the Ad Logic for the App by May 1, 2015 as well as make certain product changes with respect to the App by June 1, 2015. The Amendment increased the amount of liquidated damages payable by Beanstock under certain circumstances and provided the Company with a right to terminate the Mobile Agreement for convenience until September 1, 2015, and after such date with either sufficient advance notice or by paying a stated termination fee. OnMay 6, 2015,the Companyentered into a second amendment and joinder to the Mobile Agreement (the “Second Amendment”). Pursuant to the Second Amendment,Beanstock would pay in full(i)the invoicedated March 31, 2015,under the Mobile Agreement (a portion of whichremained overdue)on or before June 30, 2015and(ii)all other amounts under the Mobile Agreement and the Web Agreement as they became due.In addition, Adaptive Medias, Inc. (“Adaptive”) joined as a party to the Mobile Agreementto guarantee Beanstock’s payment obligations under both the Mobile Agreement and the Web Agreement. If Beanstock failed to pay any amounts due under either the Mobile Agreement or the Web Agreement, Adaptivewould immediately, upon demand, pay all such owed amounts in full. For the nine months ended September 30, 2015, the Company recognized approximately $5,200,000 under the terms of the Mobile Agreement. On June 2, 2015, the Company terminated the Mobile Agreement as a result of non-payment by Beanstock of amounts owed, and resumed managing its mobile advertising inventory in-house. As ofSeptember 30, 2015, the Company determined that the approximately $4.4 million receivable in connection with the Mobile Agreementwas deemed uncollectible and as a result the Company incurred a bad debt expense of the entire amount. As of September 30, 2015, the accounts receivable balance written-off under both agreements was $5.7 million. In addition, Beanstock owes the Company $4.0 million under the Mobile Agreement of liquidated damages that have not been recorded in the financial statements and are not included in the approximately $5.7 million bad debt write-off. Pinsight Media+, Inc. On October 31, 2013, the Company entered into an Advertising Agreement with Pinsight Media+, Inc. (“Pinsight”) (as amended, the “Pinsight Agreement”). The Pinsight Agreement was effective from October 31, 2013 through December 31, 2014, with a post-termination transition period that ended on March 1, 2015. Pursuant to the Pinsight Agreement, Pinsight had the right and obligation to fill all of the Company’s advertising inventory on the App. The Pinsight Agreement did not apply to other mobile apps or virtual currency features on the App, including without limitation, offer wall features and the Company’s Social Theater business. Pinsight was obligated to pay for all ad requests that the Company delivered, whether or not Pinsight filled them. Pinsight paid specified CPM rates depending on the type of ad. The stated CPM rates for certain ads were subject to renegotiation under certain conditions; in such case, if the parties did not agree on a modified rate, then such ads would be excluded from the Pinsight Agreement. Pinsight assumed all riskwith regards to collection of all applicable advertiser fees with respect to all advertising inventory and was not permitted to delay payment to the Company as a result of non-collection or delay of payment by the advertisers. Pinsight was obligated to comply with the Company’s advertising editorial guidelines as in effect from time to time. For the nine months ended September 30, 2015 and 2014, the Company recognized approximately $5,100,000 and $13,285,000, respectively, in revenue under the terms of the Pinsight Agreement. Fair Value Measurements The fair values of the Company’s financial instruments reflect the amounts that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The carrying amounts of the Company’s financial instruments of cash and cash equivalents, accounts receivable, accounts payable,accrued liabilities and deferred revenue approximates fair value due to their short maturities. Amounts recorded for seniorloans payable, net of discount, also approximate fair value because current interest rates available to the Company for debt with similar terms and maturities are substantially the same. Certain common stock warrants are carried at fair value as disclosed inNote 2. The Company has evaluated the estimated fair value of financial instruments using available market information and management’s estimates. The use of different market assumptions and/or estimation methodologies could have a significant effect on the estimated fair value amounts. 11 Foreign Currency The functional currency of our foreign subsidiaries is the local currency. The financial statements of these subsidiaries are translated to U.S. dollars using period-end rates of exchange for assets and liabilities and average quarterly rates of exchange for revenues and expenses. Translation gains (losses)are recorded in accumulated other comprehensive income (loss)as a component of stockholders’ equity. Net gains and losses resulting from foreign exchange transactions are included in other income (expense). The Company’s foreign operations were substantially liquidated in the first quarter of 2015. Net Income per Share Basicincome or loss per shareis computed by dividing net income attributable to common stockholders by the weighted average number of common shares outstanding.Dilutedincome per share is computed by dividing net income attributable to common stockholders by the weighted average number of common shares and common stock equivalents outstanding, calculated on the treasury stock method for options and warrants using the average market prices during the period. The following table shows the computation of basic and dilutedincome per share for the following: For the Three Months Ended September 30, For the Nine Months Ended September 30, 5 4 5 4 Numerator: Net income (loss) for basic earnings per share $ ) $ $ ) $ ) Change in fair value of warrant liability - - - Net loss for diluted earnings per share $ ) $ ) $ ) $ ) Denominator: Weighted-average shares outstanding Basic income (loss) per share $ ) $ $ $ ) Diluted income (loss) per share $ ) $ $ $ ) The following table summarizes the number of dilutive securities, which may dilute future earnings per share, outstanding for each of the periods presented, but not included in the calculation of diluted income (loss) per share: Three Months Ended September 30, Nine Months Ended September 30, Stock options Unvested restricted stock awards Warrants Convertible preferred stock Totals Significant Customers and Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash equivalents and accounts receivable. The Company invests its excess cash in high-quality, liquid money market funds maintained by major U.S. banks and financial institutions. The Company has not experienced any losses onitscash equivalents. The Company performs ongoing credit evaluations of its customers and generally does not require collateral. Except with respect to the Beanstock write-offs described above, the Company has no history of significant losses from uncollectible accounts. During the nine months ended September 30, 2015 and 2014, three customers comprised approximately 46% and 66% of total revenues, respectively. Three customers comprised 14% and 66% of total accounts receivable as of September 30, 2015 and December 31, 2014, respectively. The Company does not expect its current or future credit risk exposure to have a significant impact on its operations. However, there can be no assurance that the Company’s business will not experience any adverse impact from credit risk in the future. 12 Recent Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) No.2014-09, Revenue from Contracts with Customers (“ASU 2014-09”). The objective of ASU2014-09 is to establish a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most of the existing revenue recognition guidance, including industry-specific guidance. The core principle of ASU 2014-09 is that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In applying the new guidance, an entity will (1)identify the contract(s) with a customer; (2)identify the performance obligations in the contract; (3)determine the transaction price; (4)allocate the transaction price to the contract’s performance obligations; and (5)recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 applies to all contracts with customers except those that are within the scope of other topics in the FASB Accounting Standards Codification. The new guidance is effective for annual reporting periods (including interim periods within those periods) beginning after December15, 2016 for public companies. Early adoption is not permitted. Entities have the option of using either a full retrospective or modified approach to adopt ASU 2014-09. The Company is currently evaluating the new guidance and has not determined the impact this standard may have on its consolidated financial statements nor decided upon the method of adoption. In June 2014, the FASB issued ASU No.2014-12 , Compensation-Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (“ASU 2014-12”). ASU 2014-12 is effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. The Company is currently evaluating the impact that the adoption of this guidance will have on its financial position, results of operations, comprehensive income, cash flows and/or disclosures. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements – Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern . ASU 2014-15 explicitly requires management to evaluate, at each annual or interim reporting period, whether there are conditions or events that exist which raise substantial doubt about an entity’s ability to continue as a going concern and to provide related disclosures. ASU 2014-15 is effective for annual periods ending after December 15, 2016, and annual and interim periods thereafter, with early adoption permitted. The Company is currently evaluating the impact of adopting this new standard on its financial statement disclosures. In April of 2015, the FASB updated the guidance related to the presentation of debt issuance costs. The new standard requires debt issuance costs, related to a recognized debt liability, be presented in the balance sheet as a direct deduction from the carrying amount of the related debt liability instead of being presented as an asset. The update requires the guidance to be applied retrospectively. The update is effective for fiscal years beginning after December 15, 2015 and the Company does not expect adoption of this guidance will have a material impact on its financial statements. Note 2—Fair Value Measurements Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurement (“ASC 820”), establishes a fair value hierarchy for instruments measured at fair value that distinguishes between assumptions based on market data (observable inputs) and the Company’s own assumptions (unobservable inputs). Observable inputs are inputs that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Company. Unobservable inputs are inputs that reflect the Company’s assumptions about the inputs that market participants would use in pricing the asset or liability, and are developed based on the best information available in the circumstances. ASC 820 identifies fair value as the exchange price, or exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a three-tier fair value hierarchy that distinguishes among the following: Level1—Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. Level2—Valuations based on quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active and models for which all significant inputs are observable, either directly or indirectly. 13 Level3—Valuations based on inputs that are unobservable and significant to the overall fair value measurement. To the extent that the valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Company in determining fair value is greatest for instruments categorized in Level3. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Recurring Fair Value Measurements Items measured at fair value on a recurring basis include money market mutual funds and warrants to purchase common stock. During the periods presented, the Company has not changed the manner in which it values assets and liabilities that are measured at fair value using Level3 inputs. The following fair value hierarchy table presents information about each major category of the Company’'s financial assets and liabilities measured at fair value on a recurring basis: Quoted Prices in Active Markets for Identical Items Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total September 30, 2015 Assets Money market $ $ - $ - $ Total assets $ $ - $ - $ Liabilities Warrants to purchase common stock $ - $ - $ $ Total Liabilities $ - $ - $ $ December 31, 2014 Assets Money market $ 10,014,243 $ - $ - $ 10,014,243 Total assets $ 10,014,243 $ - $ - $ 10,014,243 Liabilities Warrants to purchase common stock $ - $ - $ 418,530 $ 418,530 Total Liabilities $ - $ - $ 418,530 $ The following table sets forth a summary of changes in the fair value of the Company’sCommon Stockwarrant liability, which represents a recurring measurement that is classified within Level3 of the fair value hierarchy, wherein fair value is estimated using significant unobservable inputs: Convertible Common Stock Warrant Liability Balance as of December 31, 2014 $ 418,530 Changes in estimated fair value ) Balance as of September 30, 2015 $ The Company recognizes transfers between levels of the fair value hierarchy as of the end of the reporting period. There were no transfers within the hierarchy during the nine months ended September 30, 2015 and the year ended December31, 2014. The fair value of the warrants on the date of issuance and on each re-measurement date classified as liabilities is estimated using the Black-Scholes option pricing model using the following assumptions: contractual life according to the remaining terms of the warrants, no dividend yield, weighted average risk-free interest rate on 2.06% at September 30, 2015, and weighted average volatility of 82.47%. For this liability, the Company developed its own assumptions that do not have observable inputs or available market data to support the fair value. This method of valuation involves using inputs such as the fair value of the Company’s various classes of preferred stock, stock price volatility, the contractual term of the warrants, risk free interest rates and dividend yields. Due to the nature of these inputs, the valuation of the warrants is considered a Level3 measurement. The warrant liability is recorded in other liabilities on the Company’s condensed consolidated balance sheets. The warrant liability is marked-to-market each reporting period with the change in fair value recorded on the condensed consolidated statement of operations and comprehensive income until the warrants are exercised, expire or other facts and circumstances lead the warrant liability to be reclassified as an equity instrument. 14 Nonrecurring Fair Value Measurements For assets and liabilities measured on a non-recurring basis during the year, accounting guidance requires separate quantitative disclosures about the fair value measurements for each major category. There were no remeasured assets or liabilities at fair value on a non-recurring basis for the nine months ended September 30, 2015 and the year ended December 31, 2014. Note 3—Intangible Assets Intangible assets consist of the following: September 30, December 31, Trademarks and domains names $ $ 6,124,994 Advertising customer relationships 1,165,000 Mobile applications 1,725,000 9,014,994 Less accumulated amortization ) ) Intangible assets - net $ $ 2,894,330 Amortization expense was approximately $379,000 and $489,000 for the three months ended September 30, 2015 and 2014, respectively. Amortization expense was approximately $1,145,000 and $1,469,000 for the nine months ended September 30, 2015 and 2014, respectively. Annual future amortization expense for the Company’s intangible assets is as follows: Years ending December 31, Remaining in 2015 $ 1,278,498 Total $ Note 4—Property and Equipment Property and equipment consist of the following: September 30, December 31, Servers, computer equipment and software $ $ 8,221,009 Office furniture and equipment 62,447 Leasehold improvements 378,389 8,661,845 Less accumulated depreciation/amortization ) ) Property and equipment—net $ $ 2,458,897 Property and equipment depreciation and amortizationexpense was approximately $384,000 and $646,000 for the three months ended September 30, 2015 and 2014, respectively. Property and equipment depreciation and amortizationexpense was approximately $1.2 million and $1.8 million for the nine months ended September 30, 2015 and 2014. 15 Note 5— Long-Term Debt The components of the Company’s total indebtednesswere as follows: September 30, December 31, Senior Loans Payable: Term Loan $ $ 2,809,806 Less: unamortized discount ) ) Total long-term debt, net Less current portion ) ) Total long-term debt, less current portion, net $ - $ 556,612 Senior Loans Payable Term Loan On April 29, 2013, the Company entered into an $8.0 million loan and security agreement with Venture Lending & Leasing VI, Inc. and Venture Lending & Leasing VII, Inc., at an 11% fixed interest rate, maturing in 36 months, and whichwas able tobe drawn in three tranches (the “Loan”). On April 29, 2013, the Company drew $5.0 million on the facility. Interest is payable monthly for the first six months of the loan term, and monthly principal and interest payments are due thereafter through the maturity date. The Company issued warrants to each of the lenders in conjunction with the loan facility with an initial aggregate exercise price of $800,000, which increased by $200,000 with the first tranche and would haveincreased by $300,000 with the second and third tranche draw down of the Loan had the company drawn on either tranche.The Loan is net of the initial value of the warrants. Theinitial value of the warrantshas been capitalized within the other assets section of the consolidated balance sheets andis being amortizedutilizing theeffective interestmethod over the term of the loan. Amortization expense for the three and nine months ended September 30, 2015 was $37,344 and $151,631, respectively, and is included on the statement of operations and comprehensive loss in interest expense. Amortization expense for the three and nine months ended September 30, 2014 was $88,497 and $445,865, respectively, and is included on the statement of operations and comprehensive loss in interest expense. The lenders have a priority first security lien on substantially all assets of the Company. Note 6—Commitments and Contingencies Operating Leases The Company leases certain fixed assets under capital leases that expire through 2017. The Company leases its operating facilities in the U.S. under certain noncancelable operating leases that expire through 2018. These leases are renewable at the Company’s option. During 2014, the Company leased its operating facility in Sao Paulo, Brazil. The facility was closed on December 31, 2014. Rent expense under these leases was approximately $1.5 million and $1.6 millionfor the nine months ended September 30, 2015 and 2014. Rent expense under these leases was approximately $0.5 million and $0.6 million during the three months ended September 30, 2015 and 2014. Capital Leases In 2012, the Company executed two non-cancelable master lease agreements, onewith Dell Financial Services and onewith HP Financial Services.Both are for the purchase or lease of equipment for the Company’s data centers. Principal and interest are payable monthly at interest rates ranging from 4.5% to 8.0% per annum, rates varying based on the type of equipment purchased.The capital leases are secured by the leased equipment, and outstanding principal and interest are due respectively through August 2017. The Company did not enter into any new capital leases for the nine months ended September 30, 2015. 16 A summary of minimum future rental payments required under capital and operating leases as of September 30, 2015 are as follows: Capital Leases Operating Leases Remaining in 2015 $ 1,644,774 - 42,240 Total minimum lease payments $ Less: Amount representing interest ) Total present value of minimum payments Less: Current portion of such obligations Long-term capital lease obligations $ Litigation From time to time, we are party to certain legal proceedings that arise in the ordinary course and are incidental toour business. We operate our business online, which is subject to extensive regulation by federal and state governments. On April 30, 2015, plaintiff F. Stephen Allenserved a complainton the Company that he filed on April 23, 2015,in the United States District Court for the Northern District of Oklahoma accusing the Company of breach of contract for its alleged failure to maintain the effectiveness of a registration statement for warrant shares. The complaint seeks damages of not less than $4 million.The Company believes the plaintiff’s allegations are without merit and intends to defend against them vigorously. On August 7, 2015, the Company entered into a Settlement and Mutual Release (the “Settlement and Release”") with the People of the State of California (the “People”) resolving all claims relating to People of the State of California, ex rel. Dennis Herrera, San Francisco City Attorney v. MeetMe, Inc., et al. (Case No. CGC 14-537126), filed in the Superior Court of California, City of San Francisco, on February 3, 2014 (the "Litigation"). Pursuant to the Settlement and Release, (A) the Company agreed, inter alia , to (i) implement a number of privacy-related product changes, (ii) restate its Terms of Service and Privacy Policy, and (iii) pay $200,000 to the People. On August 19, 2015, the Court dismised the Litigation with prejudice. On September 29, 2015, the Company filed suit in the Court of Common Pleas of Philadelphia County, Pennsylvania, against Beanstock and Adaptive for collection of approximately $10 million, in the aggregate, due under the Web Agreement and the Mobile Agreement. On September 28, 2015, Adaptive filed suit in the Superior Court of California, County of Orange, against the Company, Beanstock, et al., alleging, in pertinent part, that the Company “aided and abetted” an individual who was an officer and director of Adaptive to breach his fiduciary duty to Adaptive with respect to Adaptive’s joining the Mobile Agreement. Adaptive’s complaint seeks from the Company $600,000 plus unspecified punitive damages. The Company believes Adaptive’s allegations against it are without merit, and intends to defend against them and to pursue its collection action against Beanstock and Adaptive vigorously. Future events or circumstances, currently unknown to management, will determine whether the resolution of pending or threatened litigation or claims will ultimately have a material effect on our consolidated financial position, liquidity or results of operations in any future reporting periods. Note 7—Stockholder’s Equity Preferred Stock The Board of Directors may, without further action by the stockholders, issue a series of Preferred Stock and fix the rights and preferences of those shares, including the dividend rights, dividend rates, conversion rights, exchange rights, voting rights, terms of redemption, redemption price or prices, liquidation preferences, the number of shares constituting any series and the designation of such series. In November 2011, the Company sold 1,000,000 shares of Series A-1 Preferred Stock (“Series A-1”) to Mexicans & Americans Trading Together, Inc. (“MATT Inc.”) for $5,000,000.MATT Inc. was an existing stockholder of the Company.The Series A-1 shares are convertible, at MATT Inc.’s option, into 1,479,949 shares of the Company’s common stock, at a purchase price per share of approximately $3.38, and have voting rights on a converted basis. The holders of the Series A-1 do not have any changeof control or liquidation preferences. 17 Common Stock The total number of shares of common stock, $0.001 par value, that the Company is authorized to issue is 100,000,000. The Company issued 38,834shares ofcommon stock in connection with the exercise of stock options during the year ended December 31, 2014. During the nine months ended September 30, 2015, the Company issued 12,833 common shares in connection with the exercise of stock options.There were no warrants exercisedin the nine months ended September 30, 2015. Stock-Based Compensation The fair values of share-based payments are estimated on the date of grant using the Black-Scholes option pricing model, based on weighted average assumptions. Expected volatility is based on historical volatility of the Company’s common stock. The risk-free rate is based on the U.S. Treasury yield curve in effect over the expected term at the time of grant. Compensation expense is recognized on a straight-line basis over the requisite service period of the award.During 2015 and 2014, the Company continued to use the simplified method to determine the expected option term since the Company’s stock option exercise experience does not provide a reasonable basis upon which to estimate the expected option term. The Company began granting restricted stock awards (“RSAs”) to its employees in April 2013. The cost of the RSAs is determined using the fair value of the Company’s common stock on the date of grant. Stock-based compensation expense for RSAs is amortized on a straight-line basis over the requisite service period. RSAs generally vest over a three-year period with 33% vesting at the end of one year and the remaining vesting annually thereafter. The assumptions used in calculating the fair value of stock-based awards represent the Company’s best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and the Company uses different assumptions, the Company’s stock-based compensation expense could be materially different in the future. Stock-based compensation expense includes incremental stock-based compensation expense and is allocated on the condensed consolidated statement of operations and comprehensive income (loss) as follows: For the Three Months Ended September 30, For the Nine Months Ended September 30, Sales and marketing $ Product development and content General and administrative Total stock-based compensation for vesting of options and awards $ As of September 30, 2015, there was approximately $5.0 million of total unrecognized compensation cost relating to stock options and RSAs, which is expected to be recognized over a period of approximately two years. 18 Stock Option Plans 2012 Omnibus Incentive Plan On August 11, 2014, the Company's stockholders approved the Amended and Restated 2012 Omnibus Incentive Plan (the “2012 Plan”), providing for the issuance of up to 8,700,000 shares ofCompany's common stock, including approximately 2,100,000 shares previously approved by the Company’s stockholders under the Company’s Amended and Restated 2006 Stock Incentive Plan (the “2006 Stock Plan”), less one share of common stock for every one share of common stock that was subject to an option or other award granted after December 31, 2011 under the 2006 Stock Plan, plus an additional number of shares of common stock equal to the number of shares previously granted under the 2006 Stock Plan that either terminate, expire, or are forfeited after December 31, 2011. As of September 30, 2015, there were approximately 3.8 million shares of common stock available for grant. A summary of stock option activity under the 2012 Plan during the nine months ended September 30, 2015 is as follows: Options Number of Stock Options Weighted- Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at December 31, 2014 1,951,957 $ 2.25 Granted $ Exercised ) $ Forfeited or expired ) $ Outstanding at September 30, 2015 $ $ Exercisable at September 30, 2015 $ $ The fair value of each stock option is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions for the nine months ended September 30, 2015: Risk-free interest rate: % Expected term (in years): Expected dividend yield - Expected volatility: 88 % Restricted Stock Awards The Company granted 1,277,350 RSAs during the nine months ended September 30, 2015. Shares are forfeited if not vested withinthree years from the date of grant, and vestin three equal annual increments.The Company recorded stock-based compensation expense related to RSAs of approximately $1.1 million for the nine months ended September 30, 2015. A summary of RSA activity under the 2012 Plan during the nine months ended September 30, 2015 is as follows: RSAs Number of Restricted Stock Awards Weighted- Average Stock Price Outstanding at December 31, 2014 1,418,227 $ 2.07 Granted $ Exercised ) $ Forfeited or expired ) $ Outstanding at September 30, 2015 $ Unvested at September 30, 2015 $ 2006 Stock Incentive Plan On June 27, 2007, the Company'sstockholders approved the 2006 Stock Plan, providing for the issuance of up to 3,700,000 shares of common stock plus an additional number of shares of common stock equal to the number of shares previously granted under the 1998 Stock Option Plan that either terminate, expire, or lapse after the date of the Board of Directors’ approval of the 2006 StockPlan. 19 In 2008, the Company’s Board of Directors and stockholders approved an amendment to the 2006 Stock Plan to authorize the issuance of an additional 2,000,000 shares of common stock.In November 2009, the Company’s Board of Directors approved an amendment to the 2006 Stock Plan to authorize the issuance of an additional 2,000,000 shares of common stock.On June 4, 2010, the Company’s stockholders ratified this amendment to the 2006 StockPlan.In June 2011 and November 2011, the Company’s Board of Directors and stockholders, respectively, approved amendments to the 2006 Stock Plan to authorize the issuances of 4,000,000 additional shares of common stock.Pursuant to the terms of the 2006 Stock Plan, eligible individuals could be granted incentive stock options, non-qualified stock options, stock appreciation rights, restricted stock, or stock grant awards. A summary of stock option activity under the 2006 Stock Plan during the nine months ended September 30, 2015 is as follows: Options Number of Stock Options Weighted- Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at December 31, 2014 $ 2.30 Granted - - Exercised ) Forfeited or expired ) Outstanding at September 30, 2015 $ $ Exercisable at September 30, 2015 $ $ Non-Plan Options The Board of Directors has approved and our stockholders have ratified the issuance of stock options outside of our stock incentive plans.A summary of Non-Plan option activity during the nine months ended September 30, 2015 is as follows: Options Number of Stock Options Weighted- Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at December 31, 2014 $ 1.34 Granted - - Exercised - - Forfeited or expired - - Outstanding at September 30, 2015 $ 1.34 $ Exercisable at September 30, 2015 $ 1.34 $ Note 8—Income Taxes For the nine months endedSeptember 30, 2015, the Company recorded income tax expense of $127,000, primarily due to the limitation on the utilization of net operating losses to offset Alternative Minimum Taxable (“AMT”) income which creates an AMT liability for federal tax purposes. At September 30, 2015 and December 31, 2014, the Company had net deferred tax assets that were fully offset by a valuation allowance, as management believes that it is not more likely than not that the Company will realize the benefits of the deductible differences.The deferred tax assets at both September 30, 2015 and December 31, 2014 are principally the result of federal and state net operating loss carryforwards of approximately $72 million. The Company has completed an Internal Revenue Code Section 382 study to determine annual limitations on the usability of its net operating loss carryforwards due to historical changes in ownership. That study concluded that $72 million of such accumulated net operating loss carryforwards, subject to annual limitation, should be available to offset future taxable income during the carryover period which extends through 2033. If unused, these net operating loss carryforwards will expire at various dates through 2033. During the nine months ended September 30, 2015 and 2014, the Company had no material changes in uncertain tax positions. 20 Note 9—Transactions with Affiliates Prior to August 11, 2014, Alonso Ancira served on the Company’s Board of Directors as a non-employee director.Mr. Ancira also serves on the Board of Directors of Mexicans &Americans Thinking Together Foundation, Inc. (the “Organization”), is the Chairman of the Board of Directors of MATT Inc., a principal stockholder of the Company, and is the Chairman of the Board of Directors of Altos Hornos de Mexico, S.A.B. de C.V. (“AHMSA”), which owns MATT Inc. The Company has participated in several significant transactions with MATT Inc., the Organizationand AHMSA.See Note 7 – Stockholder’s Equity. John Abbott, the Company’s former Chief Executive Officer and Chairman of the Board of Directors,serves as the Chief Financial Officer to AHMSA. In connection with providing these services, AHMSApaid Mr. Abbott $250,000 and $90,000 for the three months ended September 30, 2015 and 2014, respectively, and $750,000 and $270,000 for the nine months ended September 30, 2015 and 2014, respectively. 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Note Regarding Forward-Looking Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations is set forth below. Certain statements in this report may be considered to be “forward-looking statements” as that term (“MD&A”) is defined in the U.S. Private Securities Litigation Reform Act of 1995. In particular, these forward-looking statements include, among others, statements about: ● our expectations regarding user engagement patterns; ● our expectations regarding mobile usage by our users; ● the impact of increased mobile usage and Social Theater competition on revenues and financial results; ● the impact of seasonality on our operating results; ● our expectations relating to advertising and the effects of advertising and mobile monetization on our revenues; ● our expectations regarding our ability to manage and fill our advertising inventory internally; ● our plans regarding product development, international growth and personnel; ● our liquidity and expectations regarding uses of cash; ● our expectations regarding payments relating to cost reduction initiatives; ● our ability to successfully pursue collection actions; ● our expectations regarding the cost and outcome of our current and future litigation; ● the impact of new accounting policies; and ● our plans for capital expenditures for the remainder of the year ending December 31, 2015. All statements other than statements of historical facts contained in this report, including statements regarding our future financial position, liquidity, business strategy, plans and objectives of management for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,”“expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. Important factors that could cause actual results to differ from those in the forward-looking statements include users’ willingness to try new product offerings and engage in our App upgrades and new features, the risk that unanticipated events affect the functionality of ourApp with popular mobile operating systems, any changes in such operating systems that degrade our App’s functionality and other unexpected issues which could adversely affect usage on mobile devices, the risk that the mobile advertising market will not grow, the ongoing existence of such demand and the willingness of our users to complete mobile offers or pay for Credits. Any forward-looking statement made by us in this report speaks only as of the date on which it is made. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. You should read the following discussion in conjunction with our audited historical consolidated financial statements. MD&A contains forward-looking statements that reflect our plans, estimates, and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to these differences include those discussed elsewhere in “Risk Factors,” located at Part II, Item1A of this report and in our Form 10-K for the year ended December 31, 2014 and the Current Report on Form 8-K Filed on June 3, 2015. Additional risks that we do not presently know or that we currently believe are immaterial could materially and adversely affect any of our business, financial position, future results or prospects. MD&A is provided as a supplement to and should be read in conjunction with our audited consolidated financial statements, and the MD&A included in our Annual Report on Form 10-K for the year ended December 31, 2014 (“Annual Report”), as well as our condensed consolidated financial statements and the accompanying notes included in this report. 22 Company Overview MeetMe, Inc. (the “Company,” “MeetMe,” “us” or “we”) is a location-based social network for meeting new people both on the web and on mobile platforms, including on iPhone, Android, iPad and other tablets, that facilitates interactions among users and encourages users to connect with each other. MeetMe monetizes through advertising and in-app purchases. MeetMe provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing and other topics of interest. The Company offers online marketing capabilities, which enable marketers to display their advertisements in different formats and in different locations. The Company works with its advertisers to maximize the effectiveness of their campaigns by optimizing advertisement formats and placement. Just as Facebook has established itself as the social network of friends and family, and LinkedIn as the social network of colleagues and business professionals, MeetMe is creating the social network not of the people you know but of the people you want to know. We believe meeting new people is a basic human need, especially for users aged 18-30, when so many long-lasting relationships are made. We believe that we have significant growth opportunities ahead as people increasingly use their mobile devices to discover the people around them. Given the importance of establishing connections within a user’s geographic proximity, we believe it is critical to establish a high density of users within the geographic regions we serve.As the MeetMe network grows andthe number of users in a location increases, we believe that users who are seeking to meet new people will incrementally benefit from the quantity of relevant connections. Operating Metrics We measure website and application activity in terms of monthly active users (“MAUs”) and daily active users (“DAUs”). We define a mobile user as one who accesses our sites by one of our mobile applications or by the mobile optimized version of our website, whether on a mobile phone or tablet. We define a web user who accesses meetme.com (other than the mobile optimized version) through a web browser. For the quarters ended September 30, 2015 and September 30, 2014 the total MeetMe MAUs were approximately 4.91 million and 5.01 million, respectively. MeetMe visits were approximately 1.9 billion and 1.1 billion, respectively, for the quarters ended September 30, 2015 and 2014. The aggregate total of registered users onthe MeetMe platformswas approximately 129 million and 104 million, respectively, as of September 30, 2015 and 2014, respectively. For the Three Months Ended September 30, MAU- MeetMe DAU - MeetMe Trends in Our Metrics In addition to MAUs and DAUs, we measure activity onMeetMe in terms average revenue per user (“ARPU”) and average dailyrevenue per daily active user (“ARPDAU”).Visits represent the number of times during the measurement period that users came to the website or mobile applications for distinct sessions.A page view is a page that a user views during a visit. In the quarter ended September 30, 2015, MeetMe averaged 3.81 million mobile MAUs and 4.91million total MAUs, as compared to 2.91 million mobile MAUs and 5.01million total MAUs on average for the quarter ended September 30, 2014, a net increase of 900,000 millionin mobile MAUs and a net decrease of 100,000in total MAUs. Mobile DAUs averaged1.06 million and 888,000 for the quarters ended September 30, 2015 and 2014, respectively. For the quarter ended September 30, 2015, MeetMeaveraged 1.16 million total DAUs, as compared to 1.09 million total DAUs on average for the quarter ended September 30, 2014, a net increase of approximately 70,000. We believe the shift of our audience from web to mobile is an important driver of our business. Although decreasing web traffic has resulted indeclining web revenue, we have successfully increased our mobile revenue by 73%and our mobile ARPDAU by 45% to $11.6 million and $0.118, respectively, for the quarter ended September 30, 2015 from $6.7 million and $0.082, respectively, for the quarter ended September 30, 2014.We believe our ability to continue to grow our mobile audience and our mobile monetization at a faster pace than the decline in our web revenue will impact the performance of our business. 23 In the quarter ended September 30, 2015, MeetMe earned an average of $0.71 ARPU on the web and $3.03 in ARPU in our mobile applications, as compared to $1.01 in web ARPU and $2.29 in mobile ARPU for the quarter ended September 30, 2014. In the quarter ended September 30, 2015, MeetMe earned an average of $0.091 in web ARPDAU and $0.118 in mobile ARPDAU, as compared to $0.122 in web ARPDAU and $0.082 in mobile ARPDAU for the quarter ended September 30, 2014. 24 Third Quarter of 2015 Highlights ● Mobile revenue grew 73% in the third quarter of 2015 to $11.6 million compared to the third quarter of 2014. ● Mobile DAUs increased 19% in the third quarter of 2015 to 1.06 million compared to the third quarter of 2014. ● Mobile revenue in the third quarter of 2015 represented 80.8% of MeetMe company revenue, compared to 57.6% in the third quarter of 2014. Factors Affecting Our Performance We believe the following factors affect our performance: ● Number of MAUs and DAUs: We believeour ability to grow web and mobile MAUs and DAUs affects our revenue and financial results by influencing the number of advertisements we are able to show, the value of those advertisements, and the volume ofin-app purchases, as well as our expenses and capital expenditures. ● User Engagement: We believe changes in user engagement patterns affect our revenue and financial performance. Specifically, the number of visits and page views each MAU or DAU generates affects the number of advertisements we are able to display and therefore the rate at which we are able to monetize our active user base.We continue to create new features and enhance existing features to drive additional engagement. ● Advertising Rates: We believe our revenue and financial results are materially dependent on industry trends, and anychanges to the revenue we earn per thousand advertising impressions (CPM) could affect our revenue and financial results. We expect to continue investing in new types of advertising and new placements, especially in our mobile applications. Additionally, we are prioritizing initiatives that generate revenue directly from users, including new virtual currency products and a premium subscription product, in part to reduce our dependency on advertising revenue. ● User Geography: The geography of our users influences our revenue and financial results because we currently monetize users in distinct geographies at varying average rates.For example, ARPU in the United States and Canada is significantly higher than in Latin America.We laid the foundation for future international growth by localizing the core MeetMe service intotwelve languages in addition to English. We plan to continue to invest in user growth across the world, including in geographies where current per user monetization rates are relatively lower than in the United States and Canada. ● New User Sources: The percentage of our new users that are acquired through inorganic, paid sourcesimpactsour financial performance, specifically with regard to ARPU for web and mobile. Inorganically acquired users tend to have lower engagement rates, tend to generate fewer visits and ad impressions and to be less likely to make in-app purchases. When paid marketing campaigns are ongoing, our overall usage and traffic increases due to the influx of inorganically acquired users, but the rate at which we monetize the average active user overall declines as a result. 25 ● Ad Inventory Management: Our revenue trends are affected by advertisement inventory management changes affecting the number, size, or prominence of advertisements we display. In general, more prominently displayed advertising units generate more revenue per impression. Our Social Theater campaign expenses are materially dependent on the percentage of Social Theater campaigns that run on MeetMeversus the percentage that run onother networks. We work to maximize the share of Social Theater campaigns that run on MeetMe and run campaigns onother networks only when necessary. ● Increased Social Theater Competition: A significant portion of the revenue generated by the Social Theater is derived from advertising campaigns, powered by Social Theater technology, that run onnetworks other than MeetMe.A recent increase in competitors offering similar technology solutions, and in some cases their own cross-platform distribution networks,has madeit moredifficult to compete on price and win business. We expect this downward pressure on price to continue and impact our operating results in the future. ● Seasonality:
